DETAILED ACTION
This office action is in response to the amendments filed March 31, 2021 and April 12, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the filed amendments, the filing dated March 31, 2021 is entered. However, the amendment dated April 12, 2021 does not appear to provide any amendments beyond what was included in the March 31, 2021 filing, and therefore, this response is not entered.

Claim Status
Claims 1-10 are canceled.
Claims 11-19 are currently amended.
Therefore, claims 11-19 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Michael Gallagher on April 15, 2021.

The application has been amended as follows: 

IN THE SPECIFICATION
On page 2, at lines 18-22:
The present invention relates to a control system for matching measured pressure and/or 
humidity values, as well as to a method for matching measured pressure and/or humidity values, comprising the preambles of claims 1 and [[10]]9, respectively. In particular, the control system 
proposed here may be a system for increasing safety and comfort, in particular, in the automotive 
field, with the aid of the measured pressure and/or humidity values.

IN THE CLAIMS
	In claim 19, at line 4 of the claim (labeled line 17 of page 4 of the amendment filed March 31, 2021):
providing at least one sensor (1) for measuring pressure and/or humidity, wherein the at 

END AMENDMENT
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN W SHERWIN/Primary Examiner, Art Unit 2688